DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The phrase “wherein magnitudes of direct current (DC) components of the first drive waveform current and the second waveform current are equal to each other” in claims 1, 13, and 19 was not described in the specification. In other words, the specification is in complete silent are zero” in claim 7 has no support in the specification either.
Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The phrase ““wherein magnitudes of direct current (DC) components of the first drive waveform current and the second waveform current are equal to each other” in claims 1, 13, and 19 and the phrase “wherein magnitudes of the DC components of the first waveform current and the second waveform current are zero” in claim 7 lack the enablement requirement. In claims 1, 13, and 19, the broadest reasonable interpretation of the system includes the magnitude of the DC components being equal and claim 7 further specifies that the magnitudes are zero. The specification does not disclose enough information for one of ordinary skill in the art to disclose how the magnitudes are equal if the waveforms having different peak value as shown in Fig. 6. Furthermore, these are half-rectified waveforms which DC components should not be equal to zero. The state of the art at the time of filing shows that the half-wave rectified signals have non-zero DC components. The specification does not provide direction as to how to achieve equal and zero magnitudes.  Taking these factors into account, undue experimentation would be required by one of ordinary skill in the art to practice the full scope of claims 1, 7, 13, and 19. Thus, claims 1, 7, 13, and 19 are not enabled by the disclosure.
Response to Arguments
Applicant’s arguments, see pages 2 and 3, filed 12/03/2021, with respect to the rejection(s) of claim(s) 1, 13, and 19 under 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of 112(a) rejection is made. (See above rejection for detail)

Conclusion
(There was no prior art rejection at the time of examination. The claims have been rejected under 112(a) as indicated above. Examiner strongly believes that Jang still teaches all the claim limitations of claims 1, 13, and 19 excluding the claim limitations mentioned above in the rejections. Examiner strongly suggests applicant to review Jang’s teachings before making any formal amendments)
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BICKEY DHAKAL whose telephone number is (571)272-3577. The examiner can normally be reached 8:30-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BICKEY DHAKAL/           Primary Examiner, Art Unit 2846